DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A, subspecies 2, in the reply filed on Dec. 21, 2020 is acknowledged.  The traversal is on the ground(s) that search and consideration of  “light coupler with a light absorbing and emitting material as claimed” is not an excessive burden on the Office.   Initially, Examiner is unclear why Applicant asserts that usage of a light coupler with light absorbing and emitting material as claimed does not create an excessive burden for search or examination, since this was not one of the listed species. The second paragraph of p. 8 of the Specification has been cited in support of this assertion. It merely re-states the species A and B and 1-5 as alternatives without indicating that they are obvious variants of each other.
(The discussion of the term “Stokes shifts” vs “Stroke shift”  appears to be concerning a claim from the related case by the same Applicant, 15/984141).
The traversal is not found persuasive because the species require divergent searches and separate consideration, and are classified in separate subclasses, as indicated in the previous Office Action. The requirement is still deemed proper and is therefore made FINAL.
Claims 4 and 12 are considered withdrawn as belonging to non-elected species. Claims 1-3, 6-11, and 13-14 are examined on the merits.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitation “light detection means” in claim 1 and 10 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light coupler” and “a light guide”  in claims  1 and 10. 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8, 10-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Essling et al (US 7,394,527).
With regard to claims 1 and 10, Essling discloses (see Fig. 1) a light receiver designed to determine a position or orientation relative to a reference light from a laser light source (2b, 2c) in form of a free light beam (from sources 2) or light fan, the light receiver comprising:


an elongated rod-shaped light receptor (signal receiver 3b) with two ends;
a light coupler (dispersive coating on light conductor, see also Figs. 4); 
a light guide (interior portion of light conductor 4); and
a light detection means (photodiodes 5a,5b) configured for light detection at one or both ends, wherein the light coupler and the light guide are designed to receive and conduct at least part of the reference light impinging on the light receptor towards one or both ends such that reference light is detectable by the detection means,
wherein the light detection means is configured for separate light detection operations of reference light arriving at each of both ends of the light receptor and to generate electric signals responsive to reference light separately detected at each end,
wherein the light receiver further comprises a signal processor (6, Fig. 2a), to process the signal generated by the light detection means and to determine the relative position of the reference light by a comparative evaluation of the electric signals of both ends (5th col. lines 15-32)
wherein the light guide serves as a light propagation path of defined length for light coupled into the light guide by the light coupler
wherein the signal processor determines the portions of the reference light based on the light propagation speed in the light guide
With regard to claim 2, the position is specifying a vertical offset to a (horizontal) reference plane (Fig. 1). 
With regard to claims 3 and 11, the signal processor is configured to determine the position based on time-of-flight difference of light detected at both ends (Essling 6th col. lines 42-47).
With regard to claim 5, the light guide is configured for guiding light coupled in by the light coupler and as a waveguide (6th lines 10-11) (which is inherently single mode or multimode).

With regard to claim 8, the light detection means comprises a photodiode, which is a positive-intrinsic-negative diode (5th col. lines 8-11).
With regard to claim 13, the method for determination of a position relative to reference light, is merely the normal operation of the light receiver of Essling as described above regarding the rejection of claims 1 and 10.
With regard to claim 14, a software interface and computer are disclosed (8th col. lines 13-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Essling as applied to claim 1 above, and further in view of Rossbach (US 8,502,989).  Essling does not disclose that the light configured as scattering particles. However, Rossbach in a related field of endeavor, teaches an optical beam irradiance sensor (Fig. 1)  including arrays of sensors (108, 112) surrounded by an optical medium (104). A beam incident on a target, is reflected from the target and received by the sensors (2D detector matrix). The optical medium (104) may comprise scattering centers (4th col. lines 59-64), more specifically an absorptive medium, an anti-stokes conversion medium or other medium (5th col. lines 1-6).  It would have been obvious to replace the dispersive coating, functioning as a light coupler in the light receiver of Essling, with the material with scattering centers as taught by Rossbach, to fulfill the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Essling as applied to claim 1 above, and further in view of Dumoulin (US 2014/0204399). Essling does not specifically disclose that the defined length of the light propagation path (i. e. length of the light guide) is greater than 1 cm. However, in a similar field of endeavor, Dumoulin teaches in Fig. 1 a light receptor comprising a rod-like light guide with detectors at each end. The length of the light guide is less than 5,7, or 10 cm.  (para. [0027]). Therefore, a  range of lengths of 1cm- to 5 cm or even 1cm to 10 cm is contemplated. It would have been obvious to one skilled in the art, e. g. an optical engineer, to make the length of the light guide in the optical receiver of Essling in this length range to enable easy detection of the laser beams (see also Fig. 5 of Essling which shows the configuration of laser beams relative to the vertical light guide).

Information Disclosure Statement
The information disclosure statements filed on Oct. 30, 2020, July 20, 2020, and May 18, 2018 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kasper et al. discloses a rod-like optical distance measuring device.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645